Title: To Benjamin Franklin from Elias Boudinot, 23 August 1783
From: Boudinot, Elias, Jr.
To: Franklin, Benjamin


          
            Dear Sir
            Princeton August 23d 1783.
          
          Having a Nephew (Mr John M. Pintard)
            connected with the House of Mr. John Searle & Co Mercht: in Madeira, who has earnestly requested an Introduction of
            this House to your Excellency, I do myself the honor of complying with his desire, as
            from my long Knowledge of the Character of Mr. Searle, I am certain any Services you can
            with propriety render the Company, will be extremely well placed, and will be conferring
            an Obligation on me; as their extreme attention to those American Prisoners who have
            been carried into that Island, and their singular attachment to the american Cause, when
            in the midst of our Struggles and difficulties, render this Notice of them but a Payment of
            Gratitude for their disinterested Services—
          
          I have the honor to be with every Sentiment of Respect & Esteem Your Excellency’s
            Most Obedt & very Hble Servt
          
            Elias Boudinot
            His Excellency Dr. Franklin &c
          
        